DISSENTING! OPINION.
REYNOLDS, P. J.
I am unable to concur in the result arrived at by my learned associates in affirming the judgment of the circuit court, even after a remittitur is ordered by our court. I think the judgment should be reversed and the cause remanded.
The petition avers an agreement in writing to enter upon the exchange of the property of plaintiffs for that of defendant. It is averred that the representations made by defendant to secure the exchange were false, and what are claimed to have been the real facts being set up, it is averred that defendant knew at the time these representations were made, that they were false and untrue, he however making them as of his own knowledge, while in fact he had no knowledge whatever on the subject; and that they were made with the intent and purpose on the part of defendant to deceive and defraud plaintiffs and to induce plaintiffs to-, part with the title and possession of their farm and homestead without any consideration therefor. It is averred “that plaintiffs were ignorant of the truth of the said representations, and they relied upon the same (italics ours), believing them to be true, and were induced thereby to enter into said contract and to part with the title and possession of their said farm.” Further averring that plaintiffs, after they deeded their farm in con*36sequence of the false and fraudulent representations, discovered that they were false and untrue, and setting out again the -falsity of the representations and that plaintiffs had not seen the city property and knew nothing of its condition, location or value, except’what was told them by the defendant, damages are claimed in the sum of the difference between the value of the lots 'according to the representations of defendant and the actual value of the lots, to-wit, the sum of $5950.
The answer of the defendant Wahl, admitting that plaintiffs are husband and wife and that he entered into the agreement in writing with plaintiff for the exchange of the property, denies all fraudulent transactions on his part or any misrepresentation. This is done at great length, unnecessary to here repeat. There was a motion made to strike out part of the answer, which was sustained, defendant excepting. Plaintiffs replied at length to the new matter remaining and the cause went to trial before the court and a jury.
During the progress of the trial a witness, brother-in-law to the plaintiffs, having married a sister of plaintiff Charles D. Flack, being examined as a witness on the part of the plaintiffs was asked by counsel for plaintiffs if he knew anything about the capacity or competency as a business man of Charles D. Flack. He answered that he did. This line of testimony was objected to on the ground that the plaintiff had appeared and testified intelligently and shown that he was not a person entitled to a guardian and was entirely capable of taking care of his affairs. The objection was overruled, defendant excepting. The question was then asked of this witness, what that was, that is, what was the capacity or competency of plaintiff Charles D. Flack as a man of business. Witness answered, he ‘ ‘ was thoroughly incompetent.” This was objected to on the ground stated in the former objection and that was overruled. He was then asked by plaintiffs’ counsel to state what he (witness) meant by saying Flack was incompetent. This was objected to and the objection overruled, defendant excepting. The witness was then asked by the *37court as to how Jong he had Jmown Flack, and he stated that he had lived in the same house with him for years and visited with him continually. He was asked again by counsel for plaintiffs what he meant by saying that Flack was incompetent, and the witness answered that he meant by that the various foolish transactions he had made in business, and various other acts in his life, showed thorough and entire incompetence' for intelligent action. Counsel for defendant moved to strike this out as wholly incompetent and highly prejudicial to the defendant. This was overruled, defendant excepting. Witness was then asked how long Flack had been that way. The court asked if that question was directed to a period in 1908 and not to the present time. Counsel for plaintiff said, “Yes,” and the witness answered that he had been in that condition during the entire acquaintance of witness with him and longer. The court asked the witness if he knew that, and the witness answered that he did know it positively; that he knew that from what his own father and sister had stated. Whereupon counsel for defendant made the further objection to this evidence that there were no allegations' in the petition that Charles D. Flack was incompetent to take care of himself; that they were not called on to meet an issue of. that kind in the case without notice. Whereupon they offered an affidavit of surprise and application for postponement or continuance. After some discussion, the court took the matter under advisement. The application was then renewed in somewhat different form, verified by defendant, and was to the effect that defendant had been misled to his prejudice in maintaining his defense upon the merits of the case as the issues aré shown to be made up by the pleadings, in this, that there are no averménts in the petition to the effect that plaintiff Charles D. Flack was mentally incapacitated to any extent whatever at the time the trade or exchange of the property mentioned in the pleadings was negotiated and the contract signed and the deeds exchanged, and affiant had no intimation or knowledge from any source that plaintiff would undertake to prove at the *38trial that Flack was mentally incapacitated; that plaintiff Charles D. Flack appeared as a witness and testified in his own behalf and on behalf of his co-plaintiff, his wife, and that the latter appeared and testified and other of his acquaintances appeared and testified, all without any mention or intimation that Charles D. Flack was mentally incapable or otherwise disqualified or incapacitated from protecting his own interests in the trade; that no intimation having been made that the mental capacity or incapacity of Flack was challenged until near the completion of the taking of the testimony of the last witness for plaintiff, defendant had no previous knowledge that any such evidence would be offered; that that evidence being irrelevant and incompetent under the pleadings, and defendant having no knowledge or information or intimation that proof of the character so admitted by the court would be offered under the pleadings, defendant had made no preparation to try the case upon the theory that Flack was in any way mentally incapacitated to negotiate and carry on the trade for himself and his wife, and defendant had not prepared to try the case on any such issue and had no witnesses in attendance by whose testimony, since that testimony concerning the mental capacity of Flack had been given, he could meet it, and no opportunity to prepare to meet and could not meet this issue or theory at that time; that if the cause is continued to another term or postponed to some reasonably future time, he could produce competent testimony to prove and will prove that Charles D. Flack was not, at the time of negotiating the exchange of properties, or of the signing of the contract therefor, or of the execution or exchange of the deeds completing the exchange or properties, or at any other time prior to or since that date, to any extent or degree, mentally incapacitated from fully understanding every part and feature of the exchange of property and of fully protecting his own interests in regard thereto, and that to permit such evidence to be introduced in the state of the pleadings was unfair to defendant, in giving plaintiff an undue and unfair advantage before the jury *39in the trial of the ease. Whereupon defendant prayed the court to compel plaintiff either to amend his petition to conform to the proof which he has made or proposes to make in regard to the mental incapacity of Flack in the particulars mentioned, and that the case be continued or postponed until some other time, to give defendant a reasonable and fair opportunity to prepare to meet the averments whch plaintiff may make in his petition under the order of the court, regarding the mental incapacity of plaintiff Charles D. Flack. This was overruled, defendant excepting.
The trial being concluded and the jury instructed, a verdict was returned in favor of plaintiffs in the sum of $4000. Filing a motion for new trial, which, among other grounds, assigned error in permitting plaintiff to introduce and give to the jury the testimony showing or tending to show the mental incapacity of plaintiff Charles D. Flack, and in overruling and disregarding defendant’s affidavit of surprise and application for postponement or continuance, the court overruled the motion conditionally that defendant renlit $1500 of his judgment. Remittitur being filed, the motion was overruled, defendant excepting and duly appealing from the judgment which was entered on the remittitur.
The learned trial judge filed a memorandum in writing of his reasons for overruling the motions for new trial, which is set out in full in the abstract as in the bill of exceptions. The matter in this memorandum which obviously refers to this part of the motion and to the admission of this testimony is this:
“True, this plaintiff was shown to be weak-minded, and his appearance and conduct on the stand so indicated, but unquestionably he had sufficient comprehension to understand and appreciate the difference between three deeds of trust, one for $1500!. and two for' $1500 each, and two deeds of trust, one for $1500 and one for $1550.’ ’
I still think, as our court held in the opinion first filed herein, that it was error to admit this testimony as to the mental capacity of plaintiff, under the plead*40ings as they then stood, and certainly, admitting it, to refuse defendant an opportunity to meet it, as he offered to do, if he could. There is no allegation whatever in the petition which by any possible intendment or construction can be held to tender an issue involving the mental capacity or incapacity of plaintiff Charles D. Flack.
We have set out verbatim the allegation of the petition containing the words depended upon for the introduction of this testimony, and here repeat them, namely: That plaintiffs “relied upon the same,” that is the representations made by defendant as to the value of his St. Louis property.
It is argued by counsel, and so the majority of our court now holds, that it was not necessary, to constitute a good petition here, that any averment of the mental weakness of plaintiff Charles D. Flack should have been made. Admit that. But how does that justify letting in proof of mental weakness when no such averment was made. The learned trial judge, in overruling the motion for a new trial, says that plaintiff “was shown to be weak-minded, and his appearance and conduct on the stand so indicated, but unquestionably he had sufficient comprehension to understand and appreciate the difference,” etc. So it is evident that the learned trial judge was influenced to some extent, at least, by this testimony, aided, too, by his estimate of Flack’s mentality by his appearance and conduct.. But who can say that the jury was not largely influenced by the testimony as to that mental weakness! An ordinary jury, even a very exceptional one, will hardly be as competent as a learned trial judge to determine a man’s mentality by his mere appearance and conduct on the witness stand and under fire of cross-examination. But with evidence admitted, as here, on that, and that practically ex parte evidence, the jury were bound to be greatly influenced in favor of this plaintiff. I think its admission extremely harmful and prejudicial.
It is true that our code of pleading requires constitutive facts to be set out in a pleading, and enacts that *41evidence by which those facts are to be proved are not to be pleaded. If the plaintiffs in this case sought tó avoid the contract, the negotiation for which seems to have been carried on by the plaintiff Charles D. Flack, husband of his co-plaintiff, we think it is beyond question that it should, by a proper averment in the petition, have been set up as one of the grounds for avoiding the contract. This would not be pleading evidence but a very material fact showing liability to imposition.
Counsel for respondents, claiming that it was admissible “under the allegation of reliance,” cite in support of the ruling of the learned trial court in admitting the evidence as to the mental incapacity of plaintiff Flack, and in overruling the application of defendant of surprise, these cases: Bloomer v. Gray, 10 Ind. App. 326; Porter v. United Rys. Co., 165 Mo. App. 619, 148 S. W. 162; Ingalls v. Miller, 121 Ind. 188; Glaspie v. Keator, 56 Fed. 203; Neuman v. Friedman, 156 Mo. App. 142, 136 S. W. 251; Jacobsen v. Whitely, 138 Wis. 434; 20 Cyc., p. 117, and cases there cited.
It is true that in 20 Cyc., p. 117, subdivision E, it is said: “Evidence is admissible of any facts tending to show reasons for reliance upon defendant’s representations, ... or that plaintiff was of weak intellect and easily imposed upon.” The only authority cited in support of this latter claim is the case of Bloomer v. Gray, 10 Ind. App. 326. We do not think that that case sustains the text. It appears on page 327 of the report that it was alleged in the complaint “that the decedent —intending to cheat and defraud the plaintiff, who was weak-minded, and in order to induce.him to execute to decedent a deed for his lands — falsely and fraudulently represented to plaintiff,” etc. It is true that in the course of the opinion it is said (l. c. 330) that the court fully concurs in the statement of counsel for the appellant, “that the gTavamen of the action is not to recover on account of the weak-mindedness of the appellant, but we cannot for that reason say that this evidence was not competent; on the contrary, we think it was proper for the purpose of showing his susceptibility to the *42representations of the decedent.” That statement of the court must be read in connection with the petition which was before it and in which the weak-minded condition of plaintiff is averred in the complaint.
In Ingalls v. Miller, 121 Ind. 188, also cited by the same learned counsel, it distinctively appears that it was averred in the complaint “that by reason of the mental and physical infirmity of the plaintiff, he was induced to believe the false representations so made,” and to pay the defendants the sum specified. By this, allegation in the complaint, as it is called under the Indiana practice, undoubtedly this evidence was admissible.
In neither Glaspie v. Keator, 56 Fed. 203 nor Jacobsen v. Whitely, 138 Wis. 434, was any question of pleading passed upon.
In Neuman v. Friedman, 156 Mo. App. 142, 136 S. W. 251, it is said (l. c. 150) that it could not be successfully claimed that plaintiff forfeited any rights as to the actual fraud perpetrated through lack of diligence, and that this was especially true in view of the fact that plaintiff was old and unlearned in the English language, had devoted her life to truck gardening, was not accustomed to business transactions, and had no means of knowledge at hand when she signed the contract, which was presented to her by the agent, without reading it. By an examination of our own files, it appears that the petition distinctly averred these facts as grounds showing the success of the' imposition practiced upon the plaintiff there.
In Porter v. United Rys. Co., 165 Mo. App. 619, 148 S. W. 162, as appears by the abstract of the proceedings at the trial was specifically called to the attention of the trial court when this question was before it, our court comments on evidence introduced tending to show the lack of mental capacity on the part of plaintiff, who was attempting to avoid a release which it was claimed she had signed. The opinion is silent as to the pleadings in the case, but on an examination of our files it appears that in the reply which plaintiff filed in avoidance *43of the release, her lack of mental capacity was distinctly set ont.
We do not think that any of these cases sustains the contention of learned counsel for the respondents. There is much very correctly said in all of them about the bearing on the question of fraud of a condition of mind tending to show the susceptibility of the, party claimed to have been defrauded. But in all of them, s'o far as appears, there was either a distinct averment of mental infirmity, or the matter of pleading was not under discussion or in decision.
In volume 12, Ruling Case Law, treating of the pleading necessary in actions of fraud and deceit, it is said, section 164, p. 416:
“Ordinarily, fraud must be alleged not only specially but specifically. It is not sufficient to allege fraud in general terms, such as allegation being considered to be - of a mere conclusion which the pleader is not permitted to draw, but which, so far as concerns the pleading, is a matter for the court to determine from the facts alleged. This is true whether actual or constructive fraud is relied on.” So it is held in Parker v. Moulton, 114 Mass. 99.
In section 166, R. C. L., it is further said:
“In order properly to plead fraud, a bill, complaint, or answer must contain averments of all the elements thereof. Thus, it must show that the representation made the basis of the charge of fraud was made by the defendant, or with his authority, that it related to a material fact, that it was false, that it was made under such circumstances that the person to whom it was made had a right to rely on it, and that he did in fact rely On it, and that he was damaged in consequence. ... If the pleader relies on fiduciary relations as one of the elements of fraud, he should allege it.”
Feeney v. Howard, 79 Cal. 525, is cited for this last proposition. This is a case that goes very fully into the reason of the rule. In Neuman v. Friedman, supra, fiduciary relations and dual agency were relied upon.
*44That being the rule as to fiduciary relations, it would seem to be equally applicable when mental incapacity is intended to be relied upon as entering into the question of imposition and fraud; that is, this is a fact which must be specifically pleaded.
In section 168, R. C. L., it is said:
“It has been held that where the representations are not in themselves actionable, and the fact that the plaintiff was fraudulently induced' to' forego making inquiries which he would have otherwise made is relied on as a distinct ground of'action, the means by which he was induced to forbear inquiry must be specifically set forth, and that it is-not sufficient to charge in general terms that the plaintiff was fraudulently prevented by the defendant’s artifice from making inquiry; . . .”
It is to be gathered from the reasoning of the text-in Ruling Case Law, supra, that a matter of the kind here under consideration, that is, mental infirmity or incapability of the plaintiffs, or one of them who was the actor in the transaction, could only be given in evidence if mental incapacity was distinctly alleged, or that such averments were made from which could be drawn the inference that the lack of mental capacity was relied .upon.
That we understand to be the holding of our court in Hill-Dodge Banking Co. v. Loomis, 140 Mo. App. 62, 119 S. W. 967. That was a case of a claim presented in the probate court and founded upon notes said to have been executed by two parties. The statement presented to the probate court appears to be in the ordinary form in such an action, it being alleged that one of the makers of the notes, against whose estate the demand was presented, had died intestate and the defendant appointed administrator of his estate. The demand was in two counts and recited these two notes. Along with the claim was the usual affidavit of non-indebtedness to the estate by the holder of the notes. There was an answer filed by the administrator denying generally each and every allegation of the petition, as it was call*45ed, and all knowledge and information thereof sufficient to form a belief and calling for full proof. It appears that at the trial, on appeal to the circuit court, the administrator, under this general denial, offered evidence tending to prove that the mind of Loomis at the date of the execution of the notes was so weak that he was incapable of comprehending the nature of any business transaction. All of this evidence was excluded by the trial court, on the ground that a general denial did not admit of the testimony. The same theory of the defense was projected in the instructions asked but refused. At the close of the evidence the trial court directed a verdict for plaintiff and defendant appealed. Discussing the action of the court in excluding this testimony, in an elaborate examination, comparison and analysis of the authorities, our court, through Judge Goode, held that this evidence was properly excluded. Cavender v. Waddingham, 2 Mo. App. 511, an action where the defense to the contract declared on was mental incapacity from drunkenness, and in which it was held that this could be introduced under the general issue, is commented upon. Our court, in Hill-Dodge Banking Co. v. Loomis, supra, overruled Cavender v. Waddingham, supra, on the ground that under a general denial or plea of non est factum only those defenses were admissible which went to show that the execution of the instrument was absolutely void in law, as for example that the alleged obligor or covenantor was a married woman or a lunatic. But, says Judge Goode (l. c. 69) and referring to Stephens, Pleadings (Andrews Ed., 1894, sec. 113 and citations), “the same treatise says in the same connection, ‘but if the defendant’s case consists of anything but a denial of the execution of the deed, or some-'fact impeaching the validity of its execution, the plea will be improper. . . . Matters which make the deed validable and not absolutely void — such as duress — must be specially pleaded and cannot be given in evidence under non est fac-. turn.’ ”
*46In the consideration of this part of the case Judge Goode, noting the difference between our Code and the common law, concludes (l. c. 73):
“The law is clear that the note in suit was ndt void from the first as against Harvey Loomis, even if the latter was laboring under such mental infirmity as disqualified him to contract, but was, at most, only voidable upon proper terms; and we hold this defense was not available to the administrator under a general denial.” -
We think that our Supreme Court in Wells v. Mutual Benefit Ass’n, 126 Mo. 630, l. c. 637, 29 S. W. 607, and in Chadwell v. Reed, 198 Mo. 359, 95 S. W. 227, has adopted the same view. In the latter ease it is said that the burden of proving unsoundness of mind and incapacity of a grantor at the time of the execution of a voluntary deed to his wife rests upon the party seeking to have the deed set aside; the party claiming under a deed is not bound to prove the sanity of the maker, the presumption being that all men are sane. Necessarily, there must be apt averments to let in this proof.
My conclusion in the case at bar is that failing to allege the incapacity or mental weakness of Charles D. Flack, the evidence which was admitted to prove that was improperly admitted and that the objection to it should have been sustained. I do not think that evidence properly admissible “under the allegation of reliance.” It follows that the trial of the case should have been postponed, or the cause continued.
For the error in the admission of the testimony mentioned and in refusing a continuance, I think that the judgment of the circuit court should be reversed and the cause remanded.